Exhibit 10.1

THIRD AMENDMENT TO

REVOLVING CREDIT AGREEMENT

Between:

THE KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas Limited Partnership

as “Lender”

and

ORAGENICS, Inc.,

a Florida Corporation

as “Borrower”.

Date: June 29, 2011



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

REVOLVING CREDIT AGREEMENT

THIS THIRD AMENDMENT to the REVOLVING CREDIT AGREEMENT (the “Third Amendment”)
is made and entered into as of the 29th day of June, 2011, by and between THE
KOSKI FAMILY LIMITED PARTNERSHIP, a Texas Limited Partnership (“Lender”), having
an address for the purposes hereof of 3525 Turtle Creek Boulevard, Unit 19-B,
Dallas, Texas 75219 and ORAGENICS, INC., a Florida corporation (“Borrower”),
having an address of 3000 Bayport Drive, Suite 685, Tampa, Florida 33607.

RECITALS:

WHEREAS, Borrower applied to Lender for a revolving loan in the principal amount
of up to $2,000,000, upon and subject to the terms and conditions hereof;

WHEREAS, on July 30, 2010, Lender and Borrower entered into the Revolving Credit
Agreement (the “Credit Agreement”);

WHEREAS, on each of September 13, 2010 and November 8, 2010, Borrower drew down
$1,000,000 under the Credit Agreement and issued notes to Lender in such
amounts;

WHEREAS, on January 24, 2011, Borrower and Lender amended the Agreement to add
an additional $500,000 of availability to the Credit Agreement and Borrower
thereafter drew down the additional $500,000 and issued a note to Lender in such
amount (the “First Amendment”);

WHEREAS, on February 4, 2011, Borrower and Lender again amended the Credit
Agreement which (i) increased the availability under the Credit Agreement by an
additional $2,500,000 to $5,000,000; (ii) limited future borrowings to $500,000
per month and to the first week of any applicable month; (iii) extended the due
date of amounts outstanding and subsequently borrowed under the Agreement from
July 30, 2011 to July 30, 2012; (iv) included an automatic conversion provision;
and (v) provided the KFLP with a put right as to any undrawn availability under
certain conditions (the “Second Amendment”);

WHEREAS, Borrower subsequently issued notes each month to Lender in the amount
of $500,000 for the months of March, April, May and June 2011; and

WHEREAS, Borrower expects to borrow the remaining $500,000 of funding made
available under the Second Amendment in July 2011;

WHEREAS, Borrower and Lender hereby seek to enter into this Third Amendment to
increase the availability under the Credit Agreement, as amended, by an
additional $2,000,000 to $7,000,000.

NOW, THEREFORE, for and in consideration of other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower agree as follows:

1. The Recitals set forth above are true and correct.

2. Section 1.20 in Article 1, “Definitions and Particular Terms” is hereby
amended and replaced in its entirety with the following:

Section 1.20 Note: The Note or Note(s) executed in connection with this
Agreement in the maximum aggregate principal amount of $7,000,000, in the form
attached hereto on Exhibit 1.21.

 

1



--------------------------------------------------------------------------------

3. Article 2 “The Financing” Section 2.01 is hereby amended by replacing the
entire section with the following:

Section 2.01 Revolving Loan. Upon the execution of this Agreement and ongoing
compliance with its terms and conditions, Lender agrees to make, and Borrower
agrees to take, an ongoing loan in the principal amount of up to $7,000,000,
which Credit Facility shall be evidenced by a Note and shall accrue interest on
the outstanding balance existing from time to time as provided in and as payable
under the Note at the Interest Rate, with principal to be payable under and
pursuant to the Note, which has a final maturity of July 30, 2012. The proceeds
of the Credit Facility shall be used for general corporate purposes.

4. Article 2 “The Financing” Section 2.02 is hereby amended by replacing the
entire section with the following:

Section 2.02 Draw Downs. So long as the Borrower is in compliance with the terms
of the Loan Documents, provides five days written notice of request for draw
down to Lender at the address of Lender set forth above (or as later changed in
writing by Lender), and provides Lender with such written notice, a No Adverse
Change Certificate in such form and substance acceptable to Lender, Borrower may
draw down on this Revolving Facility, in increments as set forth below but in no
event in excess of $7,000,000 (when considering all draw downs made hereunder).
Future draw downs shall be requested within the first week of a month. The draw
schedule for the remaining funds available under the Credit Facility, as
amended, shall be as follows:

 

Date

   Permitted Draw Amount  

No earlier than July 2011

   $ 500,000   

No earlier than August 2011

   $ 1,000,000   

No earlier than October 2011

   $ 1,000,000   

5. All other terms of the Agreement as amended remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date first above written.

 

“Lender”

THE KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas Limited Partnership

By:  

/s/ Christine L. Koski

  Christine L. Koski, Managing General Partner

“Borrower”

ORAGENICS, INC., Florida Corporation By:  

/s/ Brian Bohunicky

       Brian Bohunicky, Chief Financial Officer

 

2